ORDER

PER CURIAM:
Timothy Adams appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Adams sought to vacate his convictions for first degree murder, section 565.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and concurrent sentences of life imprisonment without parole and life imprisonment, respectively. In his sole point on appeal, he claims that trial counsel was ineffective in failing to call two witnesses to testify that Doyne Rhoades, his co-defendant, had a motive to kill the victim. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).